Citation Nr: 1529512	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-27 773 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Lincoln, Nebraska RO.  In July 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2011, January 2013, and January 2014, this matter was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the Veteran's newly expanded record and finds that unfortunately, the matter on appeal must once again be remanded for evidentiary development.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The Veteran seeks service connection for PTSD based on an alleged stressor of seeing a fellow service member, possibly from his own unit, blown up and killed by TNT, and assisting in picking up pieces of the individual's body and clothing afterward.  Upon multiple previous remands, the Board found that additional development was necessary before this matter could be addressed on the merits.

In his September 2007 stressor statement, the Veteran reported that the alleged stressor event occurred in June or July 1952 while he was stationed at Augsburg, Germany with Company H of the 109th Infantry, 28th Division, 2nd Battalion.  In January 2008, the United States Army and Joint Services Records Research Center (JSRRC) responded to a records request that it was unable to corroborate the Veteran's stressor for the period of June to July 1952.  

In later statements and testimony, the Veteran corrected the dates for the cited stressor incident to April or May 1952.  In August 2008, pursuant to the change of the time period in which the stressor event allegedly occurred, the AOJ again sought verification of the event from the JSRRC.  In December 2008, the JSRRC responded that the National Archives and Records Administration (NARA) should be contacted for unit casualties and after action reports.  A separate December 2008 response from the JSRRC appeared to be negative for evidence corroborating the alleged stressor event but appears to be limited to July 1952.  A December 2008 response from the United States Armed Services Center for Research of Unit Records (CURR) indicated that it did not possess any 1952 records of the Veteran's unit, to include with coordinated research with the NARA; it advised that the National Personnel Records Center (NPRC) should be contacted to verify non-hostile killings in July 1952.  In December 2008, the JSRRC made a formal finding of a lack of information required to corroborate the cited stressor.  

In its November 2011 remand, the Board found that, while the date ranges had been inconsistent, the Veteran did provide unit identification, a geographic location, and a date range of only four months to assist in the verification of his alleged stressor, and it was not adequately explained why this information would be insufficient to establish the occurrence of an event that resulted in the death of a service member (an event which should be verifiable).  The Board noted that review of the development suggested there was no attempt to verify the alleged stressor as occurring in April or May 1952.  The Board remanded the matter for further attempts at verification of the stressor event based on the information provided and to afford the Veteran another VA nexus examination, if necessary.

The claims file includes a November 2011 PIES request to verify that a service member was blown up and killed by TNT while serving with Company H, 109th Infantry, 28th Division, 2nd Battalion, in April or May 1972, in or near Augsburg, Germany.

In April 2012, the AOJ sought verification from JSRRC whether a service member was blown up and killed by TNT (as the result of non-hostile action) in April or May 1952.  In May 2012, the JSRRC responded that the research was coordinated with the United States Army Europe (USAREUR) G3 located in Heidelberg, Germany: according to the G3, the 28th Infantry Division was stationed in Augsburg, Germany during the cited time period.  The G3 historian was unable to document the cited incident, and JSRRC was unable to locate unit records submitted by the 2nd Battalion, 109th Infantry for the time period of the stressor.  However, it was able to obtain and research a unit history submitted by the 28th Infantry Division (28th Inf Div) for the period of January 1, 1947 to December 31, 1952, and the history did not document that a soldier was blown up during the cited time period.  JSRRC also researched other historical information available, but could not document the incident took place in the cited time period.  JSRRC noted that it does not maintain the 1952 Morning Reports, DA Form 1, for the 2nd Battalion, 109th Infantry and suggested that a request be made to the NPRC in St. Louis to research the unit Morning Reports for the time period.  A May 2012 memorandum includes a summary of actions taken in an attempt to corroborate the Veteran's alleged PTSD stressor and found that the stressor could not be corroborated.

In its January 2013 remand, the Board found that, while Morning Reports for the specified unit were obtained for June and July 1952 (pursuant to the original time frame cited by the Veteran), Morning Reports for the corrected dates of April to May 1952 had not been obtained, even following the JSRRC's suggestion that they be requested from the NPRC.  The Board reiterated that the occurrence of an event that resulted in the death of a service member should be verifiable, and such verification would tend to corroborate the Veteran's claim.  The Board further instructed that an additional VA examination would be necessary if the alleged stressor is corroborated.  

The file includes an April 2013 PIES request for the Morning Reports of Company H, 109th Infantry, 28th Division, 2nd Battalion, from April and May 1952, containing remarks regarding a service member being blown up.  The response stated, "The allegation had been investigated and the following results were found:  This allegation appears to be what the Veteran has claimed as a PTSD stressor.  Per FL 09-45 dated 11/2/2009, suggest you use DRPIS Web to request information from the JSRRC."  A handwritten notation indicated that there had already been a response for this time period.  

In its January 2014 remand, the Board found that the previous (January 2013) remand instructions had not been fulfilled, as the claims file included no records pertinent to the remand instruction regarding obtaining Morning Reports.  The Board instructed once more that exhaustive development be completed to verify the Veteran's stressor account and, if any development could not be completed, the reason must be explained and the scope of the attempt must be described.

Upon review of the claims file, these instructions still have not been fulfilled.  In June 2014, the AOJ sought verification of the event as described by the Veteran, to include whether a service member was blown up and killed by TNT in his unit in April or May 1952, from the JSRRC.  In September 2014, the JSRRC responded that the research was coordinated with the NARA, which maintains the U.S. Army permanent record collection and was unable to locate copies of unit records submitted by the 2nd Battalion, 109th Infantry, or for their higher headquarters 28th Infantry Division, for the January to December 1962 time period.  JSRRC noted that it does not maintain the 1962 Morning Reports for the 2nd Battalion, 109th Infantry and suggested that a Morning Report search be conducted in order to verify the incident.  JSRRC stated that it researched the U.S. Army casualty information and other historical information available to that office, and it was unable to locate documentation verifying the 2nd Battalion, 109th Infantry sustained a casualty due to an explosion or a munitions incident during the 1962 time period.  (Emphasis added.)

The claims file contains email correspondence from the AOJ to JSRRC regarding the September 2014 JSRRC response.  The AOJ noted upon reviewing the JSRRC response that, while the Veteran's alleged stressor incident took place in (and the JSRRC request indicated) 1952, the JSRRC response references a time period in 1962.  The AOJ twice sought clarification as to whether the research was indeed done for 1962 instead of 1952, or if 1962 was referenced as a typing error.  The record does not contain any response to the requests for clarification.

The claims file then includes a December 2014 PIES request for the Morning Reports of Company H, 109th Infantry, 28th Division, 2nd Battalion, from April and May 1952, containing remarks regarding the death of a unit member; it does not contain a response from NPRC.

An April 2015 deferred rating decision noted that the case was not ready to rate, citing the JSRRC negative response regarding records from 1962, and noting that follow-up requests were submitted to JSRRC and to NPRC, but no response had yet been received.  Follow-up action was recommended.  The matter was then nonetheless readjudicated in an April 2015 supplemental statement of the case (SSOC) and returned to the Board.

The Board again notes that the Veteran is entitled to compliance with the Board's explicitly stated instructions.  The Board regrets that the matter must be remanded once more to ensure compliance.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development to verify the Veteran's account that a service member was blown up and killed by TNT, by requesting the Morning Reports for his unit from April and May 1952.  The identifying information for this verification attempt should include that the unit was Company H, 109th Infantry, 28th Division, 2nd Battalion, and that the incident occurred in or near Augsburg, Germany.  If any development in this matter cannot be completed, the reason must be explained, and the scope of the attempt at such must be described.  

2.  After the above-sought development is completed, if and only if the cited stressor event is verified, the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of any psychiatric disabilities, to include whether or not he has PTSD based on the verified stressor event in service.  The Veteran's record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event in service.

(b) If PTSD is not diagnosed (but a stressor event is found to be verified), explain why the Veteran does not meet the criteria for such diagnosis, and if another psychiatric disability is diagnosed opine whether or not it is related to the verified stressor event.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should review the record and ensure that the remand instructions have been fulfilled accurately, with complete responses received for each outstanding request.  The Veteran's claim should then be readjudicated.  If it remains denied, the AOJ should issue an appropriate SSIC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

